DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the instant application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both the top of the pouch (Figure 1) and the top of the belt/garment (Figure 4).  Figure 4 should likely be corrected for reference character “38” to designate the top of the pouch. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hamill et al. (U.S. Patent Publication 2020/0246178 A1; Hereinafter "O'Hamill"), in view of Riedel (U.S. Patent Publication 2017/0348140 A1).
Regarding Claim 1, O’Hamill discloses (as to part of Claim 1) an ostomy garment assembly for supporting an ostomy bag on a user (Paragraphs 11 and 38; Figure 1, ostomy garment assembly 10), said assembly comprising: a belt being wearable around a user’s waist, said belt being comprised of a resiliently stretchable material wherein said belt is configured to compress around the user’s waist (Paragraphs 42 and 56; Figure 1, belt 10), said belt having an opening extending therethrough wherein said opening is configured to accommodate an ostomy bag being worn by the user (Paragraph 39; Figure 4, opening 24); and a pouch being coupled to said belt wherein said pouch is configured to contain the ostomy bag being worn by the user (Paragraph 43; Figure 4, pouch 45). 
O’Hamill discloses the claimed invention except for (as to the remainder of Claim 1), said pouch being comprised of an opaque material wherein said pouch is configured to conceal the ostomy bag, said pouch being comprised of a fluid impermeable material wherein said pouch is configured to contain fluids that might leak from the ostomy bag, said pouch being openable without removing said pouch from said belt wherein said pouch is configured to facilitate the ostomy bag to be emptied while the ostomy bag is positioned within said pouch.
However, Riedel teaches said pouch being comprised of an opaque material wherein said pouch is configured to conceal the ostomy bag (Paragraphs 7 and 20; Figure 1, pouch 10), said pouch being comprised of a fluid impermeable material wherein said pouch is configured to contain fluids that might leak from the ostomy bag (Paragraph 25, pouch 10), said pouch being openable without removing said pouch from said belt wherein said pouch is configured to facilitate the ostomy bag to be emptied while the ostomy bag is positioned within said pouch (Paragraphs 12 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill with a pouch which is comprised of an opaque material, fluid impermeable material and is openable without removing the pouch in view of Riedel in order to conceal/disguise the ostomy bag, contain any fluid that may leak from the ostomy bag and to be able to empty the ostomy bag without removing the pouch from the belt, all increasing comfortability and usability for the user (as motivated by Riedel, Paragraphs 7, 8, 25).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hamill et al. (U.S. Patent Publication 2020/0246178 A1; Hereinafter "O'Hamill"), in view of Riedel (U.S. Patent Publication 2017/0348140 A1), as applied to Claim 1 above, and in further view of Braff (U.S. Patent Publication 2019/0159926 A1).
Regarding Claim 2, O’Hamill in view of Riedel teaches (as to part of Claim 2) the assembly according to Claim 1, wherein: said belt has an inside surface and an outside surface, said opening extending through said inside surface and said outside surface (Paragraph 39; Figure 4, belt 16 with inside and outside surface, opening 24).
O’Hamill in view of Riedel discloses the claimed invention except for (as to the remainder of Claim 2) said pouch has a back wall, a front wall and an outer wall extending therebetween, said back wall having a hole extending into an interior of said pouch, and said back wall being attached to said outside surface of said belt having said hole being aligned with said opening in said belt wherein said pouch is configured to receive the ostomy bag.
However, Braff teaches a pouch with a back wall, a front wall and an outer wall extending therebetween (Paragraph 31; Figure 1, back wall 116, front wall 114, outer wall 118), said back wall having a hole extending into an interior of said pouch (Paragraph 40; Figure 2, hole 140), and said back wall being attached to said outside surface of said belt having said hole being aligned with said opening in said belt wherein said pouch is configured to receive the ostomy bag (Paragraph 40; Figures 1 and 2, outside surface of belt 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel with a pouch with a back wall, a front wall and an outer wall extending therebetween, said back wall having a hole extending into an interior of said pouch and said back wall being attached to said outside surface of said belt having said hole being aligned with said opening in said belt wherein said pouch is configured to receive the ostomy bag in view of Braff in order for the belt pouch to adapt to, accommodate and conceal an ostomy bag (as motivated by Braff, Paragraph 44). 
Regarding Claim 3, O’Hamill in view of Riedel teaches (as to part of Claim 3) an ostomy assembly.
O’Hamill in view of Riedel discloses the claimed invention except for (as to the remainder of Claim 3) wherein said outer wall has a first lateral side, a second lateral side, an upper side and a lower side, each of said first lateral side and said second lateral side curving inwardly toward each other at a point being located adjacent to said lower side such that said lower side has a width being less than the width of said upper side.
However, Braff teaches an outer wall with a first lateral side, a second lateral side, an upper side and a lower side (Paragraph 31; Figure 1, outer wall 118 with first and second lateral sides, upper side 120, lower side 122), each of said first lateral side and said second lateral side curving inwardly toward each other at a point being located adjacent to said lower side such that said lower side has a width being less than the width of said upper side (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel with a pouch with an outer wall with a first lateral side, a second lateral side, an upper side and a lower side, each of said first lateral side and said second lateral side curving inwardly toward each other at a point being located adjacent to said lower side such that said lower side has a width being less than the width of said upper side in view of Braff in order to conceal and accommodate the general shape of an ostomy bag (as motivated by Braff, Paragraphs 31 and 44). 
Regarding Claim 4, O’Hamill in view of Riedel teaches (as to part of Claim 4) an ostomy assembly.
O’Hamill in view of Riedel discloses the claimed invention except for (as to the remainder of Claim 4) wherein said lower side is open to access an interior of said pouch wherein said lower side is configured to facilitate the ostomy bag to be emptied through said lower side.
However, Braff teaches a lower side open to access an interior of said pouch wherein said lower side is configured to facilitate the ostomy bag to be emptied through said lower side (Paragraph 37; Figure 1, lower side 122, lower opening 122c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel with a pouch with a lower side that is open to access an interior of said pouch in view of Braff in order to empty the ostomy bag through the bottom of the pouch without having to remove the bag (as motivated by Braff, Paragraph 37). 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hamill et al. (U.S. Patent Publication 2020/0246178 A1; Hereinafter "O'Hamill"), in view of Riedel (U.S. Patent Publication 2017/0348140 A1) and Braff (U.S. Patent Publication 2019/0159926 A1), as applied to Claim 3 above, and in further view of Bird (U.S. Patent 9,883,965).
Regarding Claim 5, O’Hamill in view of Riedel and Braff teaches (as to part of Claim 5) the assembly according to Claim 3 with first and second lateral sides (Paragraph 31; Figure 1, outer wall 118 with first and second lateral sides).
O’Hamill in view of Riedel and Braff discloses the claimed invention except for (as to the remainder of Claim 5) wherein each of said first lateral side and said second lateral side has a respective one of a pair of slots extending into an interior of said pouch, said slots being aligned with each other.
However, Bird teaches said first lateral side and said second lateral side with a respective one of a pair of slots extending into an interior of said pouch, said slots being aligned with each other (Col. 3, Lines 17-20; Figure 5, slots 7, pouch 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel and Braff with the first and second lateral sides having a respective one of a pair of slots aligned with each other and extending into an interior of said pouch in view of Bird in order to attach a belt and to further secure the device around the user’s waist (as motivated by Bird, Col. 3, Lines 17-22). 
Regarding Claim 7, O’Hamill in view of Riedel and Braff teaches (as to part of Claim 7) an ostomy garment assembly comprising a strap being extendable around said belt for increasing stability of said belt on the user (O’Hamill - Paragraph 50, Figure 8, additional strap 50).
O’Hamill in view of Riedel and Braff discloses the claimed invention except for (as to the remainder of Claim 7) a strap being extendable through each of said slots in said first lateral side and said second lateral side of said outer wall of said pouch. 
However, Bird teaches a strap being extendable through each of said slots in said first lateral side and said second lateral side of said outer wall of said pouch (Col. 3, Lines 17-37; Figure 5, extendable strap 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel and Braff with the strap being extendable through each of said slots in said first lateral side and second lateral side of said pouch in view of Bird in order to attach a belt and to further secure the device around the user’s waist (as motivated by Bird, Col. 3, Lines 17-22).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hamill et al. (U.S. Patent Publication 2020/0246178 A1; Hereinafter "O'Hamill"), in view of Riedel (U.S. Patent Publication 2017/0348140 A1) and Braff (U.S. Patent Publication 2019/0159926 A1), as applied to Claim 4 above, and in further view of von Emster (U.S. Patent 5,248,308).
Regarding Claim 6, O’Hamill in view of Riedel and Braff teaches (as to part of Claim 6) the assembly according to Claim 4. 
O’Hamill in view of Riedel and Braff discloses the claimed invention except for (as to the remainder of Claim 6) a first mating member being coupled to an inside surface of said back wall of said pouch, said first mating member being aligned with said lower side; and a second mating member being coupled to an inside surface of said front wall of said pouch, said second mating member being aligned with said lower side, said second mating member releasably engaging said first mating member for closing said lower side of said pouch.
However, von Emster teaches a first mating member being coupled to an inside surface of said back wall of said pouch, said first mating member being aligned with said lower side; and a second mating member being coupled to an inside surface of said front wall of said pouch, said second mating member being aligned with said lower side, said second mating member releasably engaging said first mating member for closing said lower side of said pouch (Col. 3, Lines 61-66; Figure 2, first mating member H coupled to inside surface of back wall 11, second mating member L coupled to inside surface of front wall 12, lower side of pouch 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel and Braff with a first mating member being coupled to an inside surface of said back wall of said pouch, said first mating member being aligned with said lower side; and a second mating member being coupled to an inside surface of said front wall of said pouch, said second mating member being aligned with said lower side, said second mating member releasably engaging said first mating member for closing said lower side of said pouch in view of von Emster in order to open the pouch for drainage purposes and close the pouch, preventing the drainage portion from dangling out of the bottom opening (as motivated by von Emster, Col. 4, Lines 2-11). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hamill et al. (U.S. Patent Publication 2020/0246178 A1; Hereinafter "O'Hamill"), in view of Riedel (U.S. Patent Publication 2017/0348140 A1), in further view of Braff (U.S. Patent Publication 2019/0159926 A1), Bird (U.S. Patent 9,883,965) and von Emster (U.S. Patent 5,248,308).
Regarding Claim 8, O’Hamill discloses (as to part of Claim 8) an ostomy garment assembly for supporting an ostomy bag on a user (Paragraphs 11 and 38; Figure 1, ostomy garment assembly 10), said assembly comprising: a belt being wearable around a user’s waist, said belt being comprised of a resiliently stretchable material wherein said belt is configured to compress around the user’s waist (Paragraphs 42 and 56; Figure 1, belt 10), said belt having an opening extending therethrough wherein said opening is configured to accommodate an ostomy bag being worn by the user (Paragraph 39; Figure 4, opening 24); a pouch being coupled to said belt wherein said pouch is configured to contain the ostomy bag being worn by the user (Paragraph 43; Figure 4, pouch 45), said belt has an inside surface and an outside surface, said opening extending through said inside surface and said outside surface (Paragraph 39; Figure 4, belt 16 with inside and outside surface, opening 24), and a strap being extendable around said belt for increasing stability of said belt on the user (Paragraph 50, Figure 8, additional strap 50).
O’Hamill discloses the claimed invention except for (as to part of Claim 8), said pouch being comprised of an opaque material wherein said pouch is configured to conceal the ostomy bag, said pouch being comprised of a fluid impermeable material wherein said pouch is configured to contain fluids that might leak from the ostomy bag.
However, Riedel teaches said pouch being comprised of an opaque material wherein said pouch is configured to conceal the ostomy bag (Paragraphs 7 and 20; Figure 1, pouch 10), said pouch being comprised of a fluid impermeable material wherein said pouch is configured to contain fluids that might leak from the ostomy bag (Paragraph 25, pouch 10), said pouch being openable without removing said pouch from said belt wherein said pouch is configured to facilitate the ostomy bag to be emptied while the ostomy bag is positioned within said pouch (Paragraphs 12 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill with a pouch which is comprised of an opaque and fluid impermeable material in view of Riedel in order to conceal/disguise the ostomy bag and contain any fluid that may leak from the ostomy bag (as motivated by Riedel, Paragraphs 7, 8, 25).
O’Hamill in view of Riedel discloses the claimed invention except for (as to part of Claim 8), said pouch having a back wall, a front wall and an outer wall extending therebetween, said back wall having a hole extending into an interior of said pouch, said back wall being attached to said outside surface of said belt having said hole being aligned with said opening in said belt wherein said pouch is configured to receive the ostomy bag, said outer wall having a first lateral side, a second lateral side, an upper side and a lower side, each of said first lateral side and said second lateral side curving inwardly toward each other at a point being located adjacent to said lower side such that said lower side has a width being less than the width of said upper side, said lower side being open to access an interior of said pouch wherein said lower side is configured to facilitate the ostomy bag to be emptied through said lower side.
However, Braff teaches said pouch having a back wall, a front wall and an outer wall extending therebetween (Paragraph 31; Figure 1, back wall 116, front wall 114, outer wall 118), said back wall having a hole extending into an interior of said pouch (Paragraph 40; Figure 2, hole 140), said back wall being attached to said outside surface of said belt having said hole being aligned with said opening in said belt wherein said pouch is configured to receive the ostomy bag (Paragraph 40; Figures 1 and 2, outside surface of belt 128), said outer wall having a first lateral side, a second lateral side, an upper side and a lower side (Paragraph 31; Figure 1, outer wall 118 with first and second lateral sides, upper side 120, lower side 122), each of said first lateral side and said second lateral side curving inwardly toward each other at a point being located adjacent to said lower side such that said lower side has a width being less than the width of said upper side (Figure 2), said lower side being open to access an interior of said pouch wherein said lower side is configured to facilitate the ostomy bag to be emptied through said lower side (Paragraph 37; Figure 1, lower side 122, lower opening 122c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel with a pouch with a back wall, a front wall and an outer wall extending therebetween, said back wall having a hole extending into an interior of said pouch and said back wall being attached to said outside surface of said belt having said hole being aligned with said opening in said belt wherein said pouch is configured to receive the ostomy bag, said outer wall with a first lateral side, a second lateral side, an upper side and a lower side, each of said first lateral side and said second lateral side curving inwardly toward each other at a point being located adjacent to said lower side such that said lower side has a width being less than the width of said upper side, in view of Braff in order for the belt pouch to adapt to, accommodate and conceal an ostomy bag (as motivated by Braff, Paragraphs 31 and 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel with a pouch with a lower side that is open to access an interior of said pouch in view of Braff in order to empty the ostomy bag through the bottom of the pouch without having to remove the bag (as motivated by Braff, Paragraph 37). 
O’Hamill in view of Riedel and Braff discloses the claimed invention except for (as to part of Claim 8), each of said first lateral side and said second lateral side having a respective one of a pair of slots extending into an interior of said pouch, said slots being aligned with each other; and a strap being extendable through each of said slots in said first lateral side and said second lateral side of said outer wall of said pouch.
However, Bird teaches each of said first lateral side and said second lateral side having a respective one of a pair of slots extending into an interior of said pouch, said slots being aligned with each other (Col. 3, Lines 17-20; Figure 5, slots 7, pouch 11); and a strap being extendable through each of said slots in said first lateral side and said second lateral side of said outer wall of said pouch (Col. 3, Lines 17-20; Figure 5, slots 7, pouch 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel and Braff with the first and second lateral sides having a respective one of a pair of slots aligned with each other and extending into an interior of said pouch and the strap being extendable through each of said slots in said first lateral side and second lateral side of said pouch in view of Bird in order to attach a belt and to further secure the device around the user’s waist (as motivated by Bird, Col. 3, Lines 17-22).
O’Hamill in view of Riedel, Braff and Bird discloses the claimed invention except for (as to the remainder of Claim 8), a first mating member being coupled to an inside surface of said back wall of said pouch, said first mating member being aligned with said lower side; a second mating member being coupled to an inside surface of said front wall of said pouch, said second mating member being aligned with said lower side, said second mating member releasably engaging said first mating member for closing said lower side of said pouch. 
However, von Emster teaches a first mating member being coupled to an inside surface of said back wall of said pouch, said first mating member being aligned with said lower side; a second mating member being coupled to an inside surface of said front wall of said pouch, said second mating member being aligned with said lower side, said second mating member releasably engaging said first mating member for closing said lower side of said pouch (Col. 3, Lines 61-66; Figure 2, first mating member H coupled to inside surface of back wall 11, second mating member L coupled to inside surface of front wall 12, lower side of pouch 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel, Braff and Bird with a first mating member being coupled to an inside surface of said back wall of said pouch, said first mating member being aligned with said lower side; and a second mating member being coupled to an inside surface of said front wall of said pouch, said second mating member being aligned with said lower side, said second mating member releasably engaging said first mating member for closing said lower side of said pouch in view of von Emster in order to open the pouch for drainage purposes and close the pouch, preventing the drainage portion from dangling out of the bottom opening (as motivated by von Emster, Col. 4, Lines 2-11). 

Regarding Claim 9, O’Hamill in view of Riedel, Braff, Bird, and von Emster teaches (as to part of Claim 9) the assembly according to Claim 8. 
Additionally, Braff teaches (as to the remainder of Claim 9) wherein said pouch has a top portion being separate from a bottom portion, said top portion being liftable away from said bottom portion to access an interior of said pouch wherein said top portion is configured to facilitate the ostomy bag to be inserted into or removed from said pouch (Paragraphs 36-37; Figure 1, top portion 120, bottom portion 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of O’Hamill in view of Riedel, Braff, Bird, and von Emster with the said pouch has a top portion being separate from a bottom portion, said top portion being liftable away from said bottom portion to access an interior of said pouch wherein said top portion is configured to facilitate the ostomy bag to be inserted into or removed from said pouch, additionally in view of Braff, in order to insert or remove the ostomy bag from the pouch (as motivated by Braff, Paragraph 36). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fenton (U.S. Patent Publication 2008/0300556 A1),  Belt (U.S. Patent Publication 2006/0258997 A1), Zeltner (U.S. Patent 7,166,091) and Walters (U.S. Patent 5,651,777).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY MARIE FLANAGAN whose telephone number is (571)272-6147. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASEY FLANAGAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781